DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 03/08/2022, said application claims a priority filing date of 09/27/2019.  Claims 1-20 are pending. Claims 1, 12, and 18 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: (1) 502 in FIG. 5; and (2) 3646 and 3660 in FIG. 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (1) 314 in ¶ [0090]; (2) 801 in ¶ [0122]; (3) 1114 in ¶ [0139]; (3) 1800 in ¶ [0230]; and (5) 2902a/b in ¶¶ [0171]-[0172].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference character “1010b” has been used to designate both " Online panel visibility icon" in ¶¶ [0127] and [0137] and "Cross Reference panel visibility icon" in ¶ [0138]; (2) reference character “3624” has been used to designate both "HDD interface" in FIG. 36 and ¶ [0218] and "interface for external drive" in ¶ [0218]; (3) reference character “3644” has been used to designate both "input device interface" in ¶ [0223] and "monitor" in FIG. 36 and ¶ [0224]; (4) reference character “3648” has been used to designate both "video adapter" in ¶ [0224] and "remote computer(s)" in FIG. 36 and ¶ [0225]; and (5) reference character “3642” has been used to designate both "mouse" in FIG. 36 and ¶ [0223] and "input device interface" in ¶ [0227].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (1) reference characters "912" in FIG. 9, FIGS. 11d-e, and ¶ [0126] and "1114" in ¶ [0139] have both been used to designate "Toolbox panel"; (2) reference characters "1010c" in ¶ [0127] and "1010b" in ¶ [0138] have both been used to designate "Cross Reference panel visibility icon"; (3) reference characters "1702" in FIGS. 17c-e and ¶ [0151] and "2902" in ¶¶ [0171]-[0172] have both been used to designate "Layers panel"; (4) reference characters "3626" in FIG. 36 and ¶ [0218] and "3624" in ¶ [0218] have both been used to designate "external storage interface/interface for external drive"; (5) reference characters "3646" in FIG. 36 and "3648" in ¶ [0224] have both been used to designate "video adapter"; and (6) reference characters "3660" in FIG. 36, "3644" in ¶ [0223], and "3642" in ¶ [0227] have all been used to designate "input device interface". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
in ¶ [0035], "a view of the development interface in which adds a second canvas stacked horizontally with a pre-existing canvas" appears to be "a view of the development interface which adds a second canvas stacked horizontally with a pre-existing canvas" according to ¶ [0036];
in ¶ [0090], "user interface component 314" appears to be "user interface component 204";
in ¶ [0122], "servers 801" appears to be "servers 810";
in ¶ [0138], "The horizontal sizes of the stacked pinned panels can be changed by clicking and dragging the horizontal interface 1110 between the two panels upward or downward …" appears to be "The vertical sizes of the stacked pinned panels can be changed by clicking and dragging the horizontal interface 1110 between the two panels upward or downward …";
in ¶ [0141], "FIG. 13a depicts two horizontally stacked pinned panels …" appears to be "FIG. 13a depicts two vertically stacked pinned panels …";
in ¶ [0175], "the respective canvases n940" appears to be "the respective canvases 940";
in ¶ [0230], "a sample computing environment 1800" appears to be "a sample computing environment 3700"   .  
Appropriate correction is required.

Claim Objections
Claims 2, 5, 10, and 18 are objected to because of the following informalities:  
in Claim 2, line 4; Claim 5, line 3; and Claim 10, line 2-3, "elements of the industrial automation project" appears to be "the elements of the industrial automation project";
in Claim 18, line 10, "the industrial automation project" appears to be "an industrial automation project"   .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the multiple tabs" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  These limitations are cited in Claim 19 and not in Claim 18.  Therefore, Claim 20 will be depending on Claim 19 and not Claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 2010/0222902 A1, published on 09/02/2010), hereinafter Eldridge in view of Kordasiewicz et al. (US 2018/0032518 A1, filed on 09/15/2017), hereinafter Kordasiewicz.

Independent Claim 1
Eldridge disclose a system for developing industrial applications (Eldridge, FIG. 1; ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1971]: framework services will be available to the application developer when creating IDA applications), comprising: 
a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components (Eldridge, 11 in FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a memory and a processor are inherit from a workstation), the executable components comprising: 
a user interface component configured to render an industrial integrated development environment (IDE) development interface and to receive, via interaction with the development interface, industrial design input that defines aspects of an industrial automation project (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: the Configurator IDA for use modeling and configuring control processes includes a Framework, a Database, a project manager and a set of editors; IDA GUI allows the user to browse through the project configuration hierarchies and data, and to create their own plant control schemes, e.g., adding new Blocks by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions), wherein the development interface comprises: 
one or more workspace canvases configured to facilitate development of a selected aspect of the industrial automation project (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tabbed editor window allows the user to create and modify configuration objects in various ways; FIGS. 71-72; ¶¶ [1258] and [1261]: user defines any parameter values or connections for the loop and connects the externally exposed block source and sink parameters to I/O Blocks; Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; user assigns block parameter value overrides and connections within the Composite Block), and 
an explorer panel that facilitates browsing of elements of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data); and 
a project generation component configured to generate system project data based on the industrial design input (Eldridge, ¶ [0253]: editors are used by the implementation creator to create/generate and maintain standard control scheme definition objects distributed with the implementation and by users to create/generate their own plant control schemes; ¶ [1256]: allowing new Blocks to be added by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions; ¶¶ [1975]-[1977]: allows the developer to create a graphical editor in which objects are created/generated via drag/drop from the System Tree, and connected by dragging one or more depictions of objects to a target object), 
wherein the explorer panel comprises explorer icons  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., Components, Library, Type Hierarchy, Network Hierarchy, Workspaces, Report Manager, etc.), and selection of an explorer icon, of the explorer icons, causes browsable project content associated with a viewing category of the explorer icon to be rendered in the explorer panel (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded1 in the explorer panel; FIGS. 68, 95, 113-115, and 120: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Loops icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel; ¶¶ [0391] and [0395]: all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if a tab is selected, the window containing that associated editor's document template moves to the front, and that editor becomes the current editor).
Eldridge fails to explicitly disclose wherein the explorer panel comprises explorer icons rendered on an explorer view control bar, the explorer icons representing respective different viewing categories supported by the explorer panel, and selection of an explorer icon, of the explorer icons, causes browsable project content associated with a viewing category of the explorer icon to be rendered in the explorer panel (i.e., instead of rendering explorer icons representing respective different viewing categories in subclasses of hierarchy tree, Eldridge fails to explicitly disclose rendering explorer icons representing respective different viewing categories on an explorer view control bar).
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein the explorer panel comprises explorer icons rendered on an explorer view control bar, the explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶¶ [0121]: selection input 315/415, which are pinned to top side of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315/415 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type), and selection of an explorer icon, of the explorer icons, causes browsable project content associated with a viewing category of the explorer icon to be rendered in the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files).
Eldridge and Kordasiewicz are analogous art because they are from the same field of endeavor, computer generated user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Claim 2
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses wherein the viewing categories comprise at least one of: a system view that renders a system navigation tree comprising nodes representing elements of the industrial automation project organized according to logical paths or execution paths (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1088]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for specifying control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level), an application view that lists applications associated with the industrial automation project (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention), 
a devices view that lists devices of the industrial automation project (Eldridge, ¶ [1996]: assignment of configuration items/components to specific plant areas in “Plant” tab; ¶¶ [0336]-[0337]: the term FBM or symbol FBMxxx, where xxx is a number, identifies a field device available from The Foxboro Company, or other field device for use in process control; i.e., selecting FBM’s icon in FIG. 68/95/113-115 for viewing field devices available from Foxboro Company, which are used by control processors to model and control an automated manufacturing process, see also ¶¶ [0011] and [0113]), 
a library view that lists software objects associated with the industrial automation project or that are available for inclusion in the industrial automation project (Eldridge, FIGS. 69 and 120; ¶¶ [0389] and [1995]: within the Definition Hierarchy, definition objects may be organized in a number of libraries, and these libraries are either implementation-standard or defined by the user; all portions of the "Library" are meant to act as a means of accessing the definition of items that can be created), or an extensions view that lists software extensions currently installed on the industrial IDE system.

Claim 3
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses, wherein in response to a determination that the viewing category of the explorer icon is associated with multiple optional rendering formats for the browsable project content, render multiple tabs on the explorer panel corresponding to the multiple optional rendering formats (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms, wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level) (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those objects which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents those objects which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs2 with different hierarchy rendering format; i.e., Eldridge also discloses that in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees/tabs corresponding to the multiple optional rendering formats).

Claim 4
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 3 above and further discloses wherein in response to selection of a tab of the multiple tabs, render the browsable project content on the explorer panel in one of the multiple optional rendering formats associated with the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: if a tab is selected, the window containing that associated tree control moves to the front; the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various categories/types in accordance with category/type rendering format corresponding to System tab; when Plant tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various plant location/area in accordance with a location rendering format corresponding to Plant tab).

Claim 5
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 4 above and further discloses wherein the viewing category is a system view that renders a system navigation tree comprising nodes representing elements of the industrial automation project (Eldridge, FIG. 68; ¶¶ [1081]-[1082] and [1995]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure)), and the multiple optional rendering formats comprise at least a logical view that organizes the elements in a hierarchical logical system navigation tree according to processes or areas of an industrial enterprise and an execution view that organizes the elements in a hierarchical execution system navigation tree according devices on which the elements reside (Eldridge, FIG. 68; ¶¶ [1083]-[1108]: Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels; Control Levels act as a logically named container for control applications, which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module, with each level serving as a logical container for the next lower level; Control Algorithm Diagram for connecting blocks to specify control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level; ¶ [0113]: a control processor object type can serve as a parent to a specified number of field devices).

Claim 7
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses wherein the explorer view control bar is pinned to an edge of the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶¶ [0121]: selection input 315/415, which are pinned to top side/edge of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315/415 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Claim 8
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses wherein the user interface component is configured to selectively render or hide the explorer panel in response to selection of a visibility icon associated with the explorer panel (Eldridge, ¶¶ [1979] and [1997]: all GUI components with the exception of the menu bar and the editor window are able to be toggled on/off by the user in order to maximize the screen "real estate" available for the editor; the entire tabbed tree control can be hidden from view by choosing the appropriate menu selection to maximize the amount of screen space available to the current editor; ¶ [1983]: each menu selection potentially available via menu pulldown will also be available as a toolbar button; i.e., the entire tabbed tree control can be shown/hidden from view by toggling the appropriate toolbar button on/off to maximize the amount of screen space available to the current editor).

Claim 9
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses wherein the explorer panel comprises a control that sets the explorer panel to be rendered as either a pinned panel that is pinned to a background of the development interface or as an overlay panel (Kordasiewicz, icon next to 415 in FIG. 8A; FIG. 4L; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned, resized, detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view, while remaining synchronized with the other elements via toggling icon next to 415 in FIG. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Claim 10
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 1 above and further discloses wherein the browsable project content comprises nodes representing elements of the industrial automation project, and the user interface component is configured to, in response to selection of one of the nodes corresponding to an element of the industrial automation system, render information regarding the element on one of the one or more workspace canvases or on a panel within the development interface (Eldridge, ¶¶ [1080], [1991] and [1993]-[1996]: the tree control allows the user to quickly navigate to various portions of the project configuration hierarchies and data; when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window).

Claim 11
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 10 above and further discloses wherein the element is at least one of an industrial control program, a visualization application, an industrial device, a tag database, an alarm database, or an engineering drawing (Eldridge, FIGS. 68 and 113-115; ¶¶ [1081]-[1088] and [1993]-[1996]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms, wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level; ¶ [1996]: assignment of configuration items/components to specific plant areas in “Plant” tab; ¶¶ [0336]-[0337]: the term FBM or symbol FBMxxx, where xxx is a number, identifies a field device available from The Foxboro Company, or other field device for use in process control).

Independent Claim 12
Eldridge disclose a method for browsing content of an industrial automation project (Eldridge, ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1080]: the Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), comprising: 
displaying, by an industrial integrated development environment (IDE) system comprising a processor, a development interface on a client device (Eldridge, 11 in FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a processor are inherit from a workstation) (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: the Configurator IDA for use modeling and configuring control processes includes a Framework, a Database, a project manager and a set of editors; IDA GUI allows the user to browse through the project configuration hierarchies and data, and to create their own plant control schemes, e.g., adding new Blocks by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions), wherein the displaying comprises: 
displaying one or more workspace canvases on which respective development tasks are performed (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tabbed editor window allows the user to create and modify configuration objects in various ways; FIGS. 71-72; ¶¶ [1258] and [1261]: user defines any parameter values or connections for the loop and connects the externally exposed block source and sink parameters to I/O Blocks; Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; user assigns block parameter value overrides and connections within the Composite Block), and 
displaying an explorer panel that facilitates exploration of elements of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), wherein the displaying the explorer panel comprises 
rendering, on the explorer panel, an explorer view  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., Components, Library, Type Hierarchy, Network Hierarchy, Workspaces, Report Manager, etc.); 
receiving, by the industrial IDE system, selection of an explorer icon of the explorer icons; and in response to the receiving, displaying, by the industrial IDE system on the explorer panel, browsable project elements associated with a viewing category of the explorer icon (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded3 in the explorer panel; FIGS. 68, 95, 113-115, and 120: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Loops icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel; ¶¶ [0391] and [0395]: all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if a tab is selected, the window containing that associated editor's document template moves to the front, and that editor becomes the current editor).
Eldridge fails to explicitly disclose rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving, by the industrial IDE system, selection of an explorer icon of the explorer icons; and in response to the receiving, displaying, by the industrial IDE system on the explorer panel, browsable project elements associated with a viewing category of the explorer icon (i.e., instead of rendering, on the explorer panel, subclasses of hierarchy tree comprising explorer icons representing respective different viewing categories, Eldridge fails to explicitly disclose rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories).
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶¶ [0121]: selection input 315/415, which are pinned to top side of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315/415 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type); 
receiving, by the industrial IDE system, selection of an explorer icon of the explorer icons; and in response to the receiving, displaying, by the industrial IDE system on the explorer panel, browsable project elements associated with a viewing category of the explorer icon (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files).
Eldridge and Kordasiewicz are analogous art because they are from the same field of endeavor, computer generated user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Claim 13
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 12 above and further discloses wherein in response determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project elements, rendering multiple tabs on the explorer panel corresponding to the multiple rendering formats (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms, wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level) (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those objects which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents those objects which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs4 with different hierarchy rendering format; i.e., Eldridge also discloses that in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees/tabs corresponding to the multiple optional rendering formats).

Claim 14
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 13 above and further discloses wherein in response to receiving selection of a tab of the multiple tabs, rendering the browsable project elements on the explorer panel in one of the multiple rendering formats associated with the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: if a tab is selected, the window containing that associated tree control moves to the front; the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various categories/types in accordance with category/type rendering format corresponding to System tab; when Plant tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various plant location/area in accordance with a location rendering format corresponding to Plant tab).

Claim 15
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 14 above and further discloses wherein the receiving the selection of the explorer icon comprises receiving selection of a system view icon that renders a system navigation tree comprising nodes representing elements of the industrial automation project (Eldridge, FIG. 68; ¶¶ [1081]-[1082] and [1995]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure)) (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded in the explorer panel; FIGS. 68, 95, 113-115, and 120: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Loops icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel), and in response to receiving selection of a logical view tab of the multiple tabs, organizing the elements on the explorer panel in a hierarchical logical system navigation tree according to processes or areas of an industrial enterprise (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: if a tab is selected, the window containing that associated tree control moves to the front; the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs with different hierarchy rendering format) (Eldridge, FIG. 68; ¶¶ [1083]-[1084] and [1087]-[1108]: Control Levels act as a logically named container for control applications, which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module, with each level serving as a logical container for the next lower level; Control Algorithm Diagram for connecting blocks to specify control algorithms wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level); and in response to receiving selection of an execution view tab of the multiple tabs, organizing the elements on the explorer panel in a hierarchical execution system navigation tree according devices on which the elements reside (Eldridge, FIG. 68; ¶¶ [1083]-[1108]: Control Processors executing the control applications, wherein blocks specifying the control application are contained within the control processor in Control Levels which provide a hierarchy structure following the IAS S88 standard that defines seven levels of plant hierarchy, e.g., Enterprise, Site, Area, Process Cell, Unit, Equipment Module, Control Module; ¶ [0113]: a control processor object type can serve as a parent to a specified number of field devices).

Claim 17
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 12 above and further discloses wherein the displaying the explorer panel comprises: in response to receiving a first command to render the explorer panel as a pinned panel, displaying the explorer panel as being pinned to a background of the development interface, and in response to receiving a second command to render the explorer panel as an overlay panel, displaying the explorer panel as an overlay over a portion of content displayed by the development interface (Kordasiewicz, icon next to 415 in FIG. 8A; FIG. 4L; ¶ [0119]: each of the areas or elements of graphical user interface 300 (e.g., navigation view/panel 310, main view/panel 320, annotation view/panel 330, detail view/panel 340 and preview 370) may be repositioned, resized, detached/unpinned and displayed in a separate window (as shown in FIG . 4L) or hidden from view, while remaining synchronized with the other elements via toggling icon next to 415 in FIG. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Independent Claim 18
Eldridge disclose a non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause an industrial integrated development environment (IDE) system comprising a processor to perform operations (Eldridge, 11 in FIG. 1; ¶¶ [0012] and [0246]: general purpose computers, e.g., workstations, running software that permit an engineer or operator to graphically model a device, process or system; a memory and a processor are inherit from a workstation) (Eldridge, ¶¶ [0083] and [0244]: a "configurator" apparatus can be used to model and define control algorithms for process control, environmental control, industrial and other control systems) (Eldridge, ¶ [1971]: framework services will be available to the application developer when creating IDA applications), the operations comprising: 
rendering a development interface on a client device (Eldridge, FIGS. 68-69, 71-72, 95, 113-115, and 120; ¶¶ [0252]-[0253], [1080], [1256], and [1979]: the Configurator IDA for use modeling and configuring control processes includes a Framework, a Database, a project manager and a set of editors; IDA GUI allows the user to browse through the project configuration hierarchies and data, and to create their own plant control schemes, e.g., adding new Blocks by dragging and dropping from a palette of available Blocks and positioning and connecting Blocks through mouse actions), wherein the rendering comprises: 
rendering one or more workspace canvases on which respective development tasks are performed (Eldridge, 3 in FIG. 120; ¶¶ [1979] and [1985]-[1992]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tabbed editor window allows the user to create and modify configuration objects in various ways; FIGS. 71-72; ¶¶ [1258] and [1261]: user defines any parameter values or connections for the loop and connects the externally exposed block source and sink parameters to I/O Blocks; Composite Block Definitions define the blocks, block parameters, internal connections, and externally exposed connection points for a Composite Block; user assigns block parameter value overrides and connections within the Composite Block), and 
rendering an explorer panel that facilitates browsing of components of the industrial automation project (Eldridge, 4 in FIG. 120; ¶¶ [1979] and [1993]-[1996]: IDA editor runs in a generic editor frame composed of six major GUI components: menu bar; tool bars; a tabbed editor window, or view; a tabbed tree control; Palette(s); Output/message window, wherein the tree control allows the user to quickly navigate to various portions of the configuration; FIG. 68; ¶¶ [1080] and [1082]: Project Manager is the navigator's view into the project database, which allows the user to browse through the project configuration hierarchies and data), 
wherein the rendering the explorer panel comprises rendering, on the explorer panel, an explorer view  (Eldridge, 4 in FIG. 120; FIGS. 68-69, 42-43, 95, and 113-115; ¶¶ [0552]-[0560]: displaying different icons in system tree view to represent different supported object/view types, e.g., Components, Library, Type Hierarchy, Network Hierarchy, Workspaces, Report Manager, etc.); 
receiving selection of an explorer icon of the explorer icons; and in response to the receiving, displaying on the explorer panel, browsable project components associated with a viewing category of the explorer icon (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded5 in the explorer panel; FIGS. 68, 95, 113-115, and 120: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Loops icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel; ¶¶ [0391] and [0395]: all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy; ¶ [1991]: when an object is selected in the System/Plant hierarchy (i.e., tree control), all the editors (i.e., .document templates) associated with that object's type are loaded into the application, and instantiated within the tab control representing the tabbed editor window; each editor is associated with a separate tab; if a tab is selected, the window containing that associated editor's document template moves to the front, and that editor becomes the current editor).
Eldridge fails to explicitly disclose rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel; receiving selection of an explorer icon of the explorer icons; and in response to the receiving, displaying on the explorer panel, browsable project components associated with a viewing category of the explorer icon (i.e., instead of rendering, on the explorer panel, subclasses of hierarchy tree comprising explorer icons representing respective different viewing categories, Eldridge fails to explicitly disclose rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories).
Kordasiewicz teaches computer generated user interfaces (Kordasiewicz, ¶ [0002]), wherein rendering, on the explorer panel, an explorer view control bar comprising explorer icons representing respective different viewing categories supported by the explorer panel (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L and 8A-8G; ¶¶ [0121]: selection input 315/415, which are pinned to top side of the navigation view/panel 310/410, may be used to change the display/view type of navigation view/panel 310, e.g., selection input 315/415 may be a button or group of buttons or a drop-down dialog box/menu, which allows the user to select one of a plurality of display types such as the artifact view display type, a filesystem display type, a database display type , a registry view display type, and generic display type); 
receiving selection of an explorer icon of the explorer icons; and in response to the receiving, displaying on the explorer panel, browsable project elements associated with a viewing category of the explorer icon (Kordasiewicz, 315 in FIG. 3; 415 in FIGS. 4A-4L; ¶¶ [0120] and [0122]-[0126]: operation of the selection input 315 serves to change the display type of navigation view/panel 310; in an artifact view display type (FIGS. 4A-4H and 4L), navigation view/panel 310 may be formatted to display one or more categories or subcategories of data artifacts, or both; in a filesystem display type (FIG. 4I), navigation view/panel 310 may be formatted to display a filesystem hierarchy corresponding to that of the target device or target devices used to generate the current data collection; in a registry view display type (FIG. 4J), navigation view/panel 310 may be formatted to display a system registry hierarchy; in a database display type (FIG. 4K), navigation view/panel 310 may be formatted in similar fashion to filesystem display type, to display a filesystem hierarchy containing a database file or files).
Eldridge and Kordasiewicz are analogous art because they are from the same field of endeavor, computer generated user interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Kordasiewicz to Eldridge.  Motivation for doing so would provide enhances usability through data presentation, along with novel user interface techniques (Kordasiewicz, ¶ [0071]).

Claim 19
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 18 above and further discloses, wherein in response determining that the viewing category associated with the explorer icon supports multiple rendering formats for the browsable project components, rendering multiple tabs on the explorer panel corresponding to the multiple rendering formats (Eldridge, FIG. 68; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; Control Levels act as a logically named container for control applications; Control Algorithm Diagram for connecting blocks to specify control algorithms, wherein blocks in a Control Algorithm Diagram must be assigned to a Control Level) (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [1993]-[1996] and [0385]-[0395]: the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies: (1) system hierarchy includes many sections/subsection (e.g., Components hierarchy – Compounds, Loops, Processors, FBM's; Definition hierarchy – Library; Type hierarchy; Network hierarchy, etc.) which are organized by various categories or types, and the user views items in a different context depending upon what section they are looking at; (2) plant hierarchy represents objects/items, which are contained within the configuration, but are organized by location (e.g., assignment of objects/items to specific plant areas), rather than by type; the System Hierarchy represents those objects which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents those objects which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs6 with different hierarchy rendering format; i.e., Eldridge also discloses that in response to a determination that the viewing category of the explorer icon (e.g., Components) is associated with multiple optional rendering formats (e.g., Compounds, Processors, FBM's) for the browsable project content, render, multiple trees/sub-trees/tabs corresponding to the multiple optional rendering formats).

Claim 20
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 19 above and further discloses wherein in response to receiving selection of a tab of the multiple tabs, rendering the browsable project components on the explorer panel in one of the multiple rendering formats associated with the tab (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: if a tab is selected, the window containing that associated tree control moves to the front; the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; i.e., when System tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various categories/types in accordance with category/type rendering format corresponding to System tab; when Plant tab is selected/viewed by a user, objects/items, rendered as content icons, which are contained within the configuration are organized by various plant location/area in accordance with a location rendering format corresponding to Plant tab).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Kordasiewicz  as applied to Claims 4 and 14 respectively above, and further in view of Hood et al. (US 2008/0082185 A1, published on 04/03/2008), hereinafter Hood.

Claim 6
Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 4 above and further discloses wherein the viewing category is an application view that renders a system navigation tree comprising nodes representing applications that make up the industrial automation project, and the multiple optional rendering formats comprise at least a controller view that renders industrial control routines organized according to industrial controllers on which the routines execute (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor; Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention) and an  (Eldridge, FIGS. 42-44, 68, 95, 113-115, and 120: ¶¶ [0011], [0391], and [1086]: a Network Hierarchy could display a view of the configuration from a System Definition point of view, showing a hierarchy of networks, nodes, stations, FBMs and other hardware; controllers may be networked or otherwise connected to other computing apparatus that facilitate monitoring or administration; a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; blocks specifying the control application are contained within the control processor in Control Levels; i.e., selecting nodes/servers/stations 1, 2, and 3 in Network Hierarchy, control applications executed/contained in processing and control equipment associated with each node/server/station can be displayed/viewed).
Eldridge in view of Kordasiewicz fails to explicitly disclose one of view tabs/hierarchies is an HMI view tab/hierarchy7.
Hood teaches a system and a method relating to industrial control systems (Hood, ¶ [0001]), wherein one of view tabs/hierarchies is an HMI view tab/hierarchy (Hood, FIGS. 10-11; ¶¶ [0054]-[0056]: the authoring of the HMI faceplates for a module class or template involves creating a set of graphic displays, hooking them to the data defined in the modules interface, and defining the navigation between these displays in a HMI hierarchy; FIG. 1; ¶ [0022]: the HMI component 124 is adaptable to provide a desired view of the module 110 depending on the type of user or application involved as determined by an application component 150; ¶ [0024]: HMI component 124 can also be associated with an engine, server, client, editor tool or web browser although other type applications can be utilized).
Eldridge in view of Kordasiewicz, and Hood are analogous art because they are from the same field of endeavor, a system and a method relating to industrial control systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hood to Eldridge in view of Kordasiewicz.  Motivation for doing so would facilitate the customization of faceplates from automatically generated default faceplates which the HMI author uses directly or more likely as a starting point for creating other customized screens.  Also, the user does not have to manually update the HMI faceplate; the system does it automatically (Hood, ¶¶ [0055]-[0056]).

Claim 16
	Eldridge in view of Kordasiewicz discloses all the elements as stated in Claim 14 above and further discloses wherein the receiving the selection of the explorer icon comprises receiving selection of an application view icon that renders a system navigation tree comprising nodes representing applications that make up the industrial automation project (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor in Control Levels; Control Levels act as a logically named container for control applications; within control processors, the
control algorithm blocks are contained in Control Levels) (Eldridge, FIGS. 69 and 120: when Library icon is selected, content icons (e.g., Project Library, Foxboro Library) associated with Library icon are rendered/expanded in the explorer panel; FIGS. 68, 95, 113-115, and 120: when Component icon is selected, content icons (e.g., Compounds, Loops, Processors, FBM ) associated with Component icon are rendered/expanded in the explorer panel; when Compounds icon is selected, content icons (e.g., COMPND1 ) associated with Compounds icon are rendered/expanded in the explorer panel; when Loops icon is selected, content icons (e.g., Simple Loop1 ) associated with Loops icon are rendered/expanded in the explorer panel; FIGS. 42-43: when Network/Report Manager icon is selected, content icons (e.g., Node 1, Node 2, Node 3/Filters, Report Templates) associated with Network/Report Manager icon are rendered/expanded in the explorer panel), and in response to receiving selection of a controller view tab of the multiple tabs, rendering, on the explorer panel, a list of industrial control programs of the industrial automation project organized according to industrial controllers on which the industrial control programs execute (Eldridge, FIGS. 68, 95, 113-115, and 120; ¶¶ [01991], [1993]-[1996] and [0385]-[0395]: if a tab is selected, the window containing that associated tree control moves to the front; the tree control allows the user to quickly navigate to various portions of the configuration with two tabs representing two different hierarchies; the System Hierarchy represents objects/items which are contained within the configuration, and are organized by various categories, primarily object type; all other subclasses within the System Hierarchy simply represent another view of existing configuration components; the Plant Hierarchy also represents objects/items which are contained within the configuration, but are organized by location, rather than by type; this hierarchy represents another view of already-existing configuration components, and may be constructed using a subclass of System Hierarchy; i.e., any subclasses within System Hierarchy and/or Plant Hierarchy can be treated as different viewing categories in the hierarchy and can be displayed as separate tabs similar to System and Plant tabs with different hierarchy rendering format) (Eldridge, FIGS. 68, 95, and 113-115; ¶¶ [1081]-[1109]: FIG. 68 shows the Navigation Manager's System Tree View, wherein the Components item holds the main items involved in control configuration: Control Levels (shown as Compounds in the figure), Control Algorithm Diagrams (shown as Loops in the figure), and Control Processors (shown as Processors in the figure); Control Processors executing the control applications; blocks specifying the control application are contained within the Control Processor in Control Levels; Control Levels act as a logically named container for control applications; the control levels provide a hierarchy structure following the IAS S88 standard; the control naming hierarchy implemented by IAS does not address the top two levels of the IAS S88 hierarchy, which begins with the "Area" and in addition to the IAS S88 hierarchy, three additional levels: blocks, parameters, and attributes are defined; every level of the naming hierarchy may contain blocks; ¶¶ [0336]-[0337]: the term CP refers to a control processor or other digital data processing apparatus suited for that function; ¶ [0011]: a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; i.e., selecting Processors icon for viewing a hierarchy of entities/blocks specifying the control applications executed/contained within control processors used to model and control an automated manufacturing process) (NOTE: in the present invention, system execution view in FIG. 19b is the same as application controller view in FIG. 22a; hence, selecting Processors and Compounds icon in FIG. 68/95/113-115 of Eldridge are equivalent to display both system execution view and application controller view of the present invention); and in response to receiving selection of an  (Eldridge, FIGS. 42-44, 68, 95, 113-115, and 120: ¶¶ [0011], [0391], and [1086]: a Network Hierarchy could display a view of the configuration from a System Definition point of view, showing a hierarchy of networks, nodes, stations, FBMs and other hardware; controllers may be networked or otherwise connected to other computing apparatus that facilitate monitoring or administration; a hierarchy of processing and control equipment ("equipment entities") that can be used to model and control an automated manufacturing process; blocks specifying the control application are contained within the control processor in Control Levels; i.e., selecting nodes/servers/stations 1, 2, and 3 in Network Hierarchy, control applications executed/contained in processing and control equipment associated with each node/server/station can be displayed/viewed).
Eldridge in view of Kordasiewicz fails to explicitly disclose one of view tabs/hierarchies is an HMI view tab/hierarchy8.
Hood teaches a system and a method relating to industrial control systems (Hood, ¶ [0001]), wherein one of view tabs/hierarchies is an HMI view tab/hierarchy (Hood, FIGS. 10-11; ¶¶ [0054]-[0056]: the authoring of the HMI faceplates for a module class or template involves creating a set of graphic displays, hooking them to the data defined in the modules interface, and defining the navigation between these displays in a HMI hierarchy).
Eldridge in view of Kordasiewicz and Hood are analogous art because they are from the same field of endeavor, a system and a method relating to industrial control systems.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Hood to Eldridge in view of Kordasiewicz.  Motivation for doing so would facilitate the customization of faceplates from automatically generated default faceplates which the HMI author uses directly or more likely as a starting point for creating other customized screens.  Also, the user does not have to manually update the HMI faceplate; the system does it automatically (Hood, ¶¶ [0055]-[0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olsen et al. (US 7925,994 B2, published on 04/12/2011) discloses a system and a method relating to a navigation interface display that can be used to implement selected tasks or functions associated with an application program (Olsen, Col. 1, lines 34-37), wherein a navigation interface display 204 having a plurality of navigation categories 212, and each category is represented by a user control. such as a button 214 so that a user can select different navigation categories 212 using the buttons 214 on the navigation interface display 204 for respective context specific navigation interface display (Olsen, Col. 5, lines 4-18).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIG. 5; ¶ [0115] for drilling down into a composite or other configuration item contained in the hierarchy .
        2 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIGS. 5-6; ¶¶ [0116]-[0119] for supporting several tabs to separate physical and logical items displayed in the hierarchical structure.
        3 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIG. 5; ¶ [0115] for drilling down into a composite or other configuration item contained in the hierarchy .
        4 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIGS. 5-6; ¶¶ [0116]-[0119] for supporting several tabs to separate physical and logical items displayed in the hierarchical structure.
        5 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIG. 5; ¶ [0115] for drilling down into a composite or other configuration item contained in the hierarchy .
        6 See, for example US 2012/0029661 A1 to Jones et al., published on 02/02/2012, FIGS. 5-6; ¶¶ [0116]-[0119] for supporting several tabs to separate physical and logical items displayed in the hierarchical structure.
        7 See, for example US 2013/0275908 A1 to Reichard, published on 10/17/2013, FIGS. 4-5; ¶ [0005], [0046], and Claim 6 for displaying different hierarchies of an industrial automation system in connection with different tabs.
        8 See, for example US 2013/0275908 A1 to Reichard, published on 10/17/2013, FIGS. 4-5; ¶¶ [0005], [0046], and Claim 6 for displaying different hierarchies of an industrial automation system in connection with different tabs.